Title: To Alexander Hamilton from Thomas Willing, 18 November 1789
From: Willing, Thomas
To: Hamilton, Alexander


Bank of North America [Philadelphia] 18 Novemr. 1789
Sir
I have just received your Favor of the 14th Instant. the explanation you have drawn up in the Official Instrument now sent me, is Substantially ye purport of the Original Agreement as we understood it. I have now the pleasure to return you one of the two papers executed under the Seal of this Institution and my own Signature as president. We had never any Idea of passing the produce of the Treasurers dfts on the Collectors to the Credit of either of the Loan Accounts. And this you see plainly on looking over the Bank Book given the Treasurer, when he first delivered to us his dfts on the Collector of Norfolk. We gave him Short Credit for his Six dfts No. 1 to 6 of 500 drs each on the 21st October on the 29 he had Short Credit for two other dfts 400 & 600 drs. On the 31st October the 400 drs is carried out and on the 4th Inst. No 1. 2 & 3 for 500 each are also carried out to his full Credit. And the Amount Subject to his Order as Cash in our hands, of the Sale of these dfts amounting to 1900 drs the Cashier gave you immediate Advice by post, and he will do the Same, as fast as we make Sale of any of the four remaining dfts. I Observe that some of the Bank Notes brought in this day by a Mr. Mackie, and which were sent to you by some Collector, have been so cut as to leave the Specific Sum in the Body of the Note as well as at the Bottom both on one of the parts sent; This should not be done as it may lead to confusion. The Reamedy is easy, if the person who cuts the Note would cut it diagonally, and not in a Strait line from top to Bottom, the design was meerly to send half the paper without regard to the Sum which each part ought to Shew. You can easily prevent this evil in future by a Line of explanation to the Collectors
I have the honor to be Etc
T W Pt.
Alexander Hamilton EsqrSecretary of the Treasury
